Case 2:17-bk-21386-SK         Doc 1149 Filed 01/06/20 Entered 01/06/20 17:36:20           Desc
                                Main Document    Page 1 of 7


 1   STEVEN T. GUBNER – Bar No. 156593
     ROBYN B. SOKOL – Bar No. 159506
 2   COREY R. WEBER – Bar No. 205912
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Emails: sgubner@bg.law
             rsokol@bg.law
 6           cweber@bg.law
 7 Special Litigation Counsel
   for Jonathan D. King, Chapter 7 Trustee
 8 for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.

 9                              UNITED STATES BANKRUPTCY COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11                                      LOS ANGELES DIVISION
12         In re                                         Case No.: 2:17-bk-21386-SK
                                                         Jointly Administered with
13         ZETTA JET USA, INC., a California             Case No. 2:17-bk-21387-SK
           corporation,
14
                             Debtor.                     Chapter 7
15         ______________________________________
                                                          STATUS REPORT REGARDING
16         ZETTA JET PTE, LTD., a Singaporean             ADVERSARY PROCEEDINGS
           corporation,                                   PURSUANT TO SECTIONS 547, 548 AND
17                                                        550 OF THE BANKRUPTCY CODE FOR
                              Debtor.                     PENDING AVOIDANCE ACTIONS
18
                                                         Date: January 7, 2020
19                                                       Time: 10:00 a.m.
                                                         Place: Courtroom 1575
20
                                                                United States Bankruptcy Court
21                                                              255 E. Temple Street
                                                                Los Angeles, CA 90012
22

23   ///
24

25

26

27

28

     2237308

                                                     1
           Case 2:17-bk-21386-SK             Doc 1149 Filed 01/06/20 Entered 01/06/20 17:36:20                          Desc
                                                     ZETTA JET USA,
                                               Main Document        INC. 2 of 7
                                                                  Page
                                                   Bk. Case No. 2:17‐bk‐21386‐SK
                                                    Adversary Proceeding Status

   Adv. Proc. #   Defendant Name                          Service     Answer Filed    Answer Due       Settled    Mediation       Complaint
                                                        Effectuated                                              Referral Filed
                                                                                      Date Includes                               Dismissed
                                                                                       Extensions

2:19‐ap‐01285     Avinode                                   Y         9/30/2019                                       Y



2:19‐ap‐01285     World Fuel Services                       Y         9/30/2019                                       Y



2:19‐ap‐01285     World Fuel Services (Singapore)           Y              N            2/15/20                  * Will
                  Pte Ltd ‐ WFS                                                                                  mediate with
                                                                                                                 Avinode and
                                                                                                                 World Fuel
                                                                                                                 Services

2:19‐ap‐01298     Air Charter Service ‐ CA                  Y              N            1/10/20



2:19‐ap‐01299     Airline Cert LLC                          Y              N            1/13/20          Y



2:19‐ap‐01300     ARINC Direct                              Y              N           12/12/19



2:19‐ap‐01301     Arthur J Gallagher RMS Inc.               Y         9/23/2019        10/11/19



2:19‐ap‐01302     Associated Aircraft Group Inc.            Y              N           11/12/19



2:19‐ap‐01303     AEG Fuels                                 Y              N             2/8/20



2:19‐ap‐01303     Associated Energy Group, LLC (AEG         Y              N             2/8/20
                  Fuel)


2:19‐ap‐01304     Argus Marine/The Winterbotham             Y              N         after mediation                  Y
                  Group


2:19‐ap‐01305     Blue Shield CA                            Y              Y           10/11/19




1/6/2020
           Case 2:17-bk-21386-SK            Doc 1149 Filed 01/06/20 Entered 01/06/20 17:36:20                       Desc
                                                    ZETTA JET USA,
                                              Main Document        INC. 3 of 7
                                                                 Page
                                                 Bk. Case No. 2:17‐bk‐21386‐SK
                                                  Adversary Proceeding Status

   Adv. Proc. #   Defendant Name                        Service     Answer Filed   Answer Due      Settled    Mediation       Complaint
                                                      Effectuated                                            Referral Filed
                                                                                   Date Includes                              Dismissed
                                                                                    Extensions

2:19‐ap‐01306     CKE Associates LLC                      Y              N           Settled         Y



2:19‐ap‐01307     CRS Jet Spares                          Y              N          10/11/19



2:19‐ap‐01308     D&D Travel Group LLC                    Y              N           Settled         Y                            Y



2:19‐ap‐01309     Evolution Jets                          Y              N          10/11/19



2:19‐ap‐01310     Festin Management Corp                  N              N



2:19‐ap‐01311     First Insurance                         Y              N          10/11/19                                     Y



2:19‐ap‐01312     Gama Aviation                           Y              N          10/11/19



2:19‐ap‐01313     Glencoe Aviation Group                  Y              N           Settled         Y                            Y



2:19‐ap‐01314     Jeppesen Sanderson, Inc                 Y              Y          12/30/19



2:19‐ap‐01315     Jet Edge Intl LLC                       Y              N          10/11/19



2:19‐ap‐01316     Jet Tech                                Y              N          1/13/20



2:19‐ap‐01317     JTW Jets LLC                            Y              N           Settled         Y




1/6/2020                                                        2
           Case 2:17-bk-21386-SK          Doc 1149 Filed 01/06/20 Entered 01/06/20 17:36:20                         Desc
                                                  ZETTA JET USA,
                                            Main Document        INC. 4 of 7
                                                               Page
                                                Bk. Case No. 2:17‐bk‐21386‐SK
                                                 Adversary Proceeding Status

   Adv. Proc. #   Defendant Name                        Service     Answer Filed   Answer Due      Settled    Mediation       Complaint
                                                      Effectuated                                            Referral Filed
                                                                                   Date Includes                              Dismissed
                                                                                    Extensions

2:19‐ap‐01318     KLM Jet Center                          Y              N          10/11/19



2:19‐ap‐01319     Lyon Aviation Inc                       Y              N          11/11/19



2:19‐ap‐01320     Mather Aviation                         Y              Y          12/12/19                       Y



2:19‐ap‐01321     Monica Nevarez                                         N          10/11/19



2:19‐ap‐01322     O'Melveny & Myers LLP                   Y              N           Settled         Y



2:19‐ap‐01323     Red Aviation                            Y              N          10/11/19



2:19‐ap‐01324     Rockwell Collins                        Y              N           Settled         Y



2:19‐ap‐01325     Satcom Direct Inc                       Y              N           Settled         Y



2:19‐ap‐01326     Silver Air                              Y              N          Dismissed                                     Y



2:19‐ap‐01327     The Convention News Company,            Y              N          12/12/19
                  Inc.


2:19‐ap‐01328     Universal Weather & Aviation Inc.       Y              N           2/10/20
                  (UWA)


2:19‐ap‐01329     American Express                        Y              Y          10/15/19




1/6/2020                                                        3
           Case 2:17-bk-21386-SK          Doc 1149 Filed 01/06/20 Entered 01/06/20 17:36:20                            Desc
                                                  ZETTA JET USA,
                                            Main Document        INC. 5 of 7
                                                               Page
                                                    Bk. Case No. 2:17‐bk‐21386‐SK
                                                     Adversary Proceeding Status

   Adv. Proc. #   Defendant Name                           Service     Answer Filed   Answer Due      Settled    Mediation       Complaint
                                                         Effectuated                                            Referral Filed
                                                                                      Date Includes                              Dismissed
                                                                                       Extensions

2:19‐ap‐01329     American Express Int'l Inc ‐SGD            Y              Y          10/15/19



2:19‐ap‐01334     Scout Aviation                             Y              N          1/22/2020



2:19‐ap‐01337     Air BP Ltd                                 Y              N          12/18/19



2:19‐ap‐01338     A&L Goodbody Solicitors                    N              N



2:19‐ap‐01339     Mourant Ozannes                            N              N



2:19‐ap‐01341     Airmen Aviation Solution                   N              N
                  Corporation


2:19‐ap‐01342     Avcon Jet Ag                              N‐              N



2:19‐ap‐01343     Aviation Services Management FZE           N              N



2:19‐ap‐01344     Cloudera Aviation Services Sdn Bhd         N              N



2:19‐AP‐01345     DHT Aviation Inc                           N              N



2:19‐AP‐01346     Diligence Global Business                  N              N
                  Intelligence SA


2:19‐ap‐01347                                                N              N


                  Clyde & Co Clasis Singapore Pte Ltd




1/6/2020                                                           4
           Case 2:17-bk-21386-SK            Doc 1149 Filed 01/06/20 Entered 01/06/20 17:36:20                        Desc
                                                    ZETTA JET USA,
                                              Main Document        INC. 6 of 7
                                                                 Page
                                                  Bk. Case No. 2:17‐bk‐21386‐SK
                                                   Adversary Proceeding Status

   Adv. Proc. #   Defendant Name                         Service     Answer Filed   Answer Due      Settled    Mediation       Complaint
                                                       Effectuated                                            Referral Filed
                                                                                    Date Includes                              Dismissed
                                                                                     Extensions

2:19‐ap‐01348     Eurocontrol ‐ EUR                        Y              Y          12/30/19                      Y



2:19‐ap‐01348     Eurocontrol                              Y              Y          11/30/19                      Y



2:19‐ap‐01350     Rainbow Aviation Ltd                     N              N           1/11/20



2:19‐ap‐01351     Frances Rose Aviation Ltd                N              N



2:19‐ap‐01352     Freestream Aircraft Bermuda Ltd          N              N



2:19‐ap‐01353     Hanergy [Yoda Aviation]                  N              N           1/20/20



2:19‐ap‐01354     Heron Aviation Gmbh                      N              N



2:19‐ap‐01355     Jetex Flight Support, Le Bourget,        N              N
                  Paris ‐ EURO


2:19‐ap‐01355     Jetex Flight Support ‐ USD               N              N



2:19‐ap‐01357     Mainami Kuko Services Co., Ltd ‐         N              N
                  JPY


2:19‐ap‐01358     Milbank Tweed                            N              N



2:19‐ap‐01359     MJets Limited                            Y              N           1/3/20




1/6/2020                                                         5
           Case 2:17-bk-21386-SK            Doc 1149 Filed 01/06/20 Entered 01/06/20 17:36:20                         Desc
                                                    ZETTA JET USA,
                                              Main Document        INC. 7 of 7
                                                                 Page
                                                 Bk. Case No. 2:17‐bk‐21386‐SK
                                                  Adversary Proceeding Status

   Adv. Proc. #   Defendant Name                        Service     Answer Filed    Answer Due       Settled    Mediation       Complaint
                                                      Effectuated                                              Referral Filed
                                                                                    Date Includes                               Dismissed
                                                                                     Extensions

2:19‐ap‐01360     Pt. Karisma Bahana Aviasi               Y              N           10/11/19



2:19‐ap‐01361     Quick International Couriers (UK)       N              N
                  Ltd


2:19‐ap‐01362     Rolls‐Royce PLC, Rolls‐Royce            N              N             2/4/20
                  Deutschland Ltd & Co KG


2:19‐ap‐01363     Salem Ibrahim LLC ‐ SGD                 N              N



2:19‐ap‐01364     SRC Aviation (P) Ltd                    N              N



2:19‐ap‐01365     Zenith Jet Inc                          N              N



2:19‐ap‐01366     Stephen Fry                             Y              N            1/22/20



2:19‐ap‐01394     Maritimo Offshore PTY LTD.              Y              N         Matter stayed;
                                                                                    Def. filed for
                                                                                   bankruptcy in
                                                                                   Australia, Ch.
                                                                                     15 order
                                                                                      entered




1/6/2020                                                        6
